     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 1 of 19 Page ID #:239



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JERRY C. YANG
4    Assistant United States Attorney
     Chief, Riverside Branch Office
5    CHRISTIAN R. ACEVEDO (Cal. Bar No. 323718)
     Special Assistant U.S. Attorney
6    Riverside Branch Office
          3403 Tenth Street, Suite 200
7         Riverside, California 92501
          Telephone: (951)276-6922
8         Facsimile: (951)276-6202
          E-mail:    christian.acevedo@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                ED CR No. 20-219-JGB-1

14             Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
                                              JENNIFER DENISE WRIGHT
15                   v.

16   JENNIFER DENISE WRIGHT, et al.
     - JENNIFER DENISE WRIGHT (Def
17      #1),

18             Defendant.
19

20              This constitutes the plea agreement between JENNIFER DENISE
21   WRIGHT (“defendant”) and the United States Attorney’s Office for the
22   Central District of California (the “USAO”) in the above-captioned
23   case.   This agreement is limited to the USAO and cannot bind any
24   other federal, state, local, or foreign prosecuting, enforcement,
25   administrative, or regulatory authorities.
26   ///
27   ///
28
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 2 of 19 Page ID #:240



1                               DEFENDANT’S OBLIGATIONS

2               Defendant agrees to:

3               a.    At the earliest opportunity requested by the USAO and

4    provided by the Court, appear and plead guilty to count six of the

5    indictment in United States v. Wright et al., ED CR No. 20-219-JGB-1,

6    which charges defendant with Bank Fraud, in violation of 18 U.S.C.

7    § 1344(2).

8               b.    Not contest facts agreed to in this agreement.

9               c.    Abide by all agreements regarding sentencing contained

10   in this agreement.

11              d.    Appear for all court appearances, surrender as ordered

12   for service of sentence, obey all conditions of any bond, and obey

13   any other ongoing court order in this matter.

14              e.    Not commit any crime or any act constituting

15   obstruction of justice; however, offenses that would be excluded for

16   sentencing purposes under United States Sentencing Guidelines

17   (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the

18   scope of this agreement.
19              f.    Be truthful at all times with the United States

20   Probation and Pretrial Services Office and the Court.

21              g.    Pay the applicable special assessment at or before the

22   time of sentencing unless defendant has demonstrated a lack of

23   ability to pay such assessments.

24              h.    Agree that all court appearances, including her change

25   of plea hearing and sentencing hearing, may proceed by video-

26   teleconference (“VTC”) or telephone, if VTC is not reasonably
27   available, so long as such appearances are authorized by Orders of

28   the Chief Judge 20-043, 20-097, 20-186, 21-031, or another order,

                                           2
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 3 of 19 Page ID #:241



1    rule, or statute.      Defendant understands that, under the

2    Constitution, the United States Code, the Federal Rules of Criminal

3    Procedure (including Rules 11, 32, and 43), she may have the right to

4    be physically present at these hearings.         Defendant understands that

5    right and, after consulting with counsel, voluntarily agrees to waive

6    it and to proceed remotely.      Defense counsel also joins in this

7    consent, agreement, and waiver.       Specifically, this agreement

8    includes, but is not limited to, the following:

9                     i.     Defendant consents under Section 15002(b) of the

10   CARES Act to proceed with her change of plea hearing by VTC or

11   telephone, if VTC is not reasonably available.

12                    ii.    Defendant consents under Section 15002(b) of the

13   CARES Act to proceed with her sentencing hearing by VTC or telephone,

14   if VTC is not reasonably available.

15                    iii. Defendant consents under 18 U.S.C. § 3148 and

16   Section 15002(b) of the CARES Act to proceed with any hearing

17   regarding alleged violations of the conditions of pretrial release by

18   VTC or telephone, if VTC is not reasonably available.
19                    iv.    Make restitution at or before the time of

20   sentencing by delivering a certified check or money order to the

21   Fiscal Clerk of the Court in the amount of $94,552.13, to be held

22   until the date of sentencing and, thereafter, applied to satisfy

23   defendant’s restitution and/or fine balance.         Payments may be made to

24   the Clerk, United States District Court, Fiscal Department, 255 East

25   Temple Street, Room 1178, Los Angeles, California 90012.

26                              THE USAO’S OBLIGATIONS
27              The USAO agrees to:

28              a.    Not contest facts agreed to in this agreement.

                                           3
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 4 of 19 Page ID #:242



1               b.    Abide by all agreements regarding sentencing contained

2    in this agreement.

3               c.    At the time of sentencing, move to dismiss the

4    remaining counts of the indictment as against defendant.           Defendant

5    agrees, however, that at the time of sentencing the Court may

6    consider any dismissed charges in determining the applicable

7    Sentencing Guidelines range, the propriety and extent of any

8    departure from that range, and the sentence to be imposed.

9               d.    At the time of sentencing, provided that defendant

10   demonstrates an acceptance of responsibility for the offenses up to

11   and including the time of sentencing, recommend a two-level reduction

12   in the applicable Sentencing Guidelines offense level, pursuant to

13   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

14   additional one-level reduction if available under that section.

15              e.    Recommend that defendant be sentenced to a term of

16   imprisonment no higher than 10 months.

17                              NATURE OF THE OFFENSES

18              Defendant understands that for defendant to be guilty of
19   the crime charged in count six, that is, Bank Fraud, in violation of

20   Title 18, United States Code, Section 1344(2), the following must be

21   true:   (1) defendant knowingly carried out a scheme or plan to obtain

22   money or property from a financial institution by making false

23   statements or promises; (2) defendant knew that the statements or

24   promises were false; (3) the statements or promises were material;

25   that is, they had a natural tendency to influence, or were capable of

26   influencing, a financial institution to part with money or property;
27   (4) defendant acted with the intent to defraud; and (5) the financial

28   institution was federally insured.

                                           4
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 5 of 19 Page ID #:243



1                             PENALTIES AND RESTITUTION

2               Defendant understands that the statutory maximum sentence

3    that the Court can impose for a violation of Title 18, United States

4    Code, Section 1344(2), is: 30 years’ imprisonment; a three-year

5    period of supervised release; a fine of $250,000 or twice the gross

6    gain or gross loss resulting from the offense, whichever is greatest;

7    and a mandatory special assessment of $100.

8               Defendant understands that defendant will be required to

9    pay full restitution to the victims of the offense to which defendant

10   is pleading guilty.     Defendant agrees that, in return for the USAO’s

11   compliance with its obligations under this agreement, the Court may

12   order restitution to persons other than the victims of the offenses

13   to which defendant is pleading guilty and in amounts greater than

14   those alleged in the count to which defendant is pleading guilty.              In

15   particular, defendant agrees that the Court may order restitution to

16   any victim of any of the following for any losses suffered by that

17   victim as a result: (a) any relevant conduct, as defined in U.S.S.G.

18   § 1B1.3, in connection with the offenses to which defendant is
19   pleading guilty and (b) any counts dismissed and charges not

20   prosecuted pursuant to this agreement as well as all relevant

21   conduct, as defined in U.S.S.G. § 1B1.3, in connection with those

22   counts and charges.     The parties currently believe that the

23   applicable amount of restitution is approximately $94,552.13, but

24   recognize and agree that this amount could change based on facts that

25   come to the attention of the parties prior to sentencing.

26              Defendant understands that supervised release is a period
27   of time following imprisonment during which defendant will be subject

28   to various restrictions and requirements.         Defendant understands that

                                           5
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 6 of 19 Page ID #:244



1    if defendant violates one or more of the conditions of any supervised

2    release imposed, defendant may be returned to prison for all or part

3    of the term of supervised release authorized by statute for the

4    offense that resulted in the term of supervised release, which could

5    result in defendant serving a total term of imprisonment greater than

6    the statutory maximum stated above.

7               Defendant understands that, by pleading guilty, defendant

8    may be giving up valuable government benefits and valuable civic

9    rights, such as the right to vote, the right to possess a firearm,

10   the right to hold office, and the right to serve on a jury.

11   Defendant understands that she is pleading guilty to a felony and

12   that it is a federal crime for a convicted felon to possess a firearm

13   or ammunition.    Defendant understands that the conviction in this

14   case may also subject defendant to various other collateral

15   consequences, including but not limited to revocation of probation,

16   parole, or supervised release in another case and suspension or

17   revocation of a professional license.        Defendant understands that

18   unanticipated collateral consequences will not serve as grounds to
19   withdraw defendant’s guilty plea.

20        9.    Defendant and her counsel have discussed the fact that, and

21   defendant understands that, if defendant is not a United States

22   citizen, the conviction in this case makes it practically inevitable

23   and a virtual certainty that defendant will be removed or deported

24   from the United States.      Defendant may also be denied United States

25   citizenship and admission to the United States in the future.

26   Defendant understands that while there may be arguments that
27   defendant can raise in immigration proceedings to avoid or delay

28   removal, removal is presumptively mandatory and a virtual certainty

                                           6
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 7 of 19 Page ID #:245



1    in this case.    Defendant further understands that removal and

2    immigration consequences are the subject of a separate proceeding and

3    that no one, including his attorney or the Court, can predict to an

4    absolute certainty the effect of his convictions on her immigration

5    status.   Defendant nevertheless affirms that she wants to plead

6    guilty regardless of any immigration consequences that her pleas may

7    entail, even if the consequence is automatic removal from the United

8    States.

9                                     FACTUAL BASIS

10              Defendant admits that defendant is, in fact, guilty of the

11   offenses to which defendant is agreeing to plead guilty.            Defendant

12   and the USAO agree to the statement of facts provided below and agree

13   that this statement of facts is sufficient to support pleas of guilty

14   to the charges described in this agreement and to establish the

15   Sentencing Guidelines factors set forth in paragraph 12 below but is

16   not meant to be a complete recitation of all facts relevant to the

17   underlying criminal conduct or all facts known to either party that

18   relate to that conduct.
19        Beginning on an unknown date and continuing until at least on or

20   about March 19, 2019, in San Bernardino, Riverside, Los Angeles, and

21   Orange Counties, within the Central District of California, and

22   elsewhere, defendant and her co-defendants, together with others

23   known and unknown to the Grand Jury, each aiding and abetting the

24   other, knowingly and with intent to defraud, executed, and attempted

25   to execute, a scheme to obtain money, funds, credits, assets, and

26   other property in the custody and control of Bank of America and
27   Chase, both federally insured banks, by means of material false and

28

                                           7
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 8 of 19 Page ID #:246



1    fraudulent pretenses, representations, and promises, and the

2    concealment of material facts.

3         The fraudulent scheme involved the use of stolen or fraudulently

4    obtained United States Postal Service (“USPS”) money orders.

5    Defendant and her co-defendants Erica Cheyenne Jones (“Jones”), Stacy

6    Shawn Gipson (“Gipson”), and Tyshun Reams (“Reams”) would obtain the

7    USPS money orders, knowing those money orders were stolen or

8    fraudulently-obtained.      Defendant, co-defendants Jones, Gipson, Celia

9    Melissa Gonzalez (“Gonzalez”), Reams, and other co-schemers would

10   utilize Bank of America accounts belonging to themselves or others,

11   for the purpose of depositing materially altered money orders they

12   knew to be stolen or fraudulently obtained.

13        Defendant, Jones, Gipson, Reams, and others would deposit the

14   materially altered money orders that they knew were stolen, or

15   fraudulently-obtained.

16        Shortly after the materially altered money orders were

17   deposited, defendant, Jones, Gonzalez, and Reams would use Zelle,

18   Square, or another money-transfer service, to transfer funds from the
19   recently-deposited money orders to defendant’s Chase checking and

20   savings accounts, before Bank of America discovered that the money

21   orders were illegitimate, or they would make cash withdrawals of the

22   funds from the recently-deposited money orders.

23        Where funds were successfully transferred to defendant’s Chase

24   checking and savings accounts, defendant and Jones would quickly

25   withdraw funds from Chase Automated Teller Machines (“ATMs”) before

26   Chase discovered that that the transfers were illegitimate.
27        On or about the following dates, in San Bernardino and Riverside

28   counties, within the Central District of California, defendant

                                           8
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 9 of 19 Page ID #:247



1    committed the following acts, each of which constituted an execution

2    of the fraudulent scheme:

3         On or about June 26, 2018, defendant made a cash withdrawal in

4    the amount of $1,000 from a Chase bank account ending in 3322 at a

5    Chase ATM in Rancho Cucamonga, California.

6         On or about August 28, 2018, defendant deposited four USPS money

7    orders, each altered to appear in the amount of $1,000, and made

8    payable to “Celia Gonzalez,” into a Bank of America account ending in

9    1343, at a teller window in Eastvale, California.

10        On or about September 7, 2018, defendant deposited four USPS

11   money orders, each altered to appear in the amount of $1,000, both

12   made payable to “Celia Gonzalez,” into a Bank of America account

13   ending in 1343, at a teller window in Upland, California.

14        On or about March 13, 2019, defendant made a cash withdrawal in

15   the amount of $700 from a Bank of America account ending in 5948 at a

16   Bank of America ATM in Rancho Cucamonga, California.

17        The fraudulent scheme resulted in defendant, her co-defendants,

18   and other co-schemers obtaining approximately $94,552.13 in funds
19   from Bank of America and Chase.       Because Bank of America was able to

20   intercept some of the fraudulent money orders before they were

21   processed, defendant’s intended loss amount is higher than the actual

22   loss amount of $94,552.13.      All told, defendant, her co-defendants,

23   and co-schemers intended on causing $111,224.68 worth of losses for

24   Bank of America and Chase.

25                                 SENTENCING FACTORS

26              Defendant understands that in determining defendant’s
27   sentence the Court is required to calculate the applicable Sentencing

28   Guidelines range and to consider that range, possible departures

                                           9
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 10 of 19 Page ID #:248



1    under the Sentencing Guidelines, and the other sentencing factors set

2    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

3    Sentencing Guidelines are advisory only, that defendant cannot have

4    any expectation of receiving a sentence within the calculated

5    Sentencing Guidelines range, and that after considering the
6    Sentencing Guidelines and the other § 3553(a) factors, the Court will
7    be free to exercise its discretion to impose any sentence it finds
8    appropriate up to the maximum set by statute for the crimes of

9    conviction.

10               Defendant and the USAO agree to the following applicable

11   Sentencing Guidelines factors:

12      Base Offense Level:                     7   U.S.S.G. § 2B1.1(a)(1)

13      Loss over $95,000                    +8     U.S.S.G. § 2B1.1(b)(1)(E)

14   Defendant and the USAO reserve the right to argue that additional

15   specific offense characteristics, adjustments, and departures under

16   the Sentencing Guidelines are appropriate.

17               Defendant understands that there is no agreement as to

18   defendant’s criminal history or criminal history category.
19               Because the justice system is facing an unprecedented

20   crisis through the backlog of cases, the parties agree that the

21   defendant is entitled to a two-level variance as recognition of

22   defendant’s early acceptance of responsibility, which will lessen the

23   burden on the court system by: (1) waiving any right to presence and

24   pleading guilty at the earliest opportunity by VTC (or telephone, if

25   VTC is not reasonably available); (2) waiving any right to presence

26   and agreeing to be sentenced by VTC (or telephone, if VTC is not
27   reasonably available) should the Central District of California’s

28

                                           10
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 11 of 19 Page ID #:249



1    General Order allow for it; (3) agreeing to appear at all other times

2    by VTC or telephone; and (4) waiving all appellate rights.

3                Defendant and the USAO reserve the right to argue for a

4    sentence outside the sentencing range established by the Sentencing

5    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

6    (a)(2), (a)(3), (a)(6), and (a)(7).

7                          WAIVER OF CONSTITUTIONAL RIGHTS

8                Defendant understands that by pleading guilty, defendant

9    gives up the following rights:

10               a.   The right to persist in a plea of not guilty.

11               b.   The right to a speedy and public trial by jury.

12               c.   The right to be represented by counsel –- and if

13   necessary have the Court appoint counsel -- at trial.           Defendant

14   understands, however, that, defendant retains the right to be

15   represented by counsel –- and if necessary have the Court appoint

16   counsel –- at every other stage of the proceeding.

17               d.   The right to be presumed innocent and to have the

18   burden of proof placed on the government to prove defendant guilty
19   beyond a reasonable doubt.

20               e.   The right to confront and cross-examine witnesses

21   against defendant.

22               f.   The right to testify and to present evidence in

23   opposition to the charges, including the right to compel the

24   attendance of witnesses to testify.

25               g.   The right not to be compelled to testify, and, if

26   defendant chose not to testify or present evidence, to have that
27   choice not be used against defendant.

28

                                           11
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 12 of 19 Page ID #:250



1                h.    Any and all rights to pursue any affirmative defenses,

2    Fourth Amendment or Fifth Amendment claims, and other pretrial

3    motions that have been filed or could be filed.

4                           WAIVER OF APPEAL OF CONVICTION

5                Defendant understands that, with the exception of an appeal

6    based on a claim that defendant’s guilty pleas were involuntary, by

7    pleading guilty defendant is waiving and giving up any right to

8    appeal defendant’s conviction on the offense to which defendant is

9    pleading guilty.     Defendant understands that this waiver includes,

10   but is not limited to, arguments that the statute to which defendant

11   is pleading guilty are unconstitutional, and any and all claims that

12   the statement of facts provided herein is insufficient to support

13   defendant’s pleas of guilty.

14                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

15         18.   Defendant agrees that, provided the Court imposes a total

16   term of imprisonment on the count of conviction of no more than 16

17   months, defendant gives up the right to appeal all of the following:

18   (a) the procedures and calculations used to determine and impose any
19   portion of the sentence; (b) the term of imprisonment imposed by the

20   Court; (c) the fine imposed by the Court, provided it is within the

21   statutory maximum; (d) to the extent permitted by law, the

22   constitutionality or legality of defendant’s sentence, provided it is

23   within the statutory maximum; (e) the amount and terms of any

24   restitution order, provided it requires payment of no more than

25   $94,552.13; (f) the term of probation or supervised release imposed

26   by the Court, provided it is within the statutory maximum; and
27   (g) any of the following conditions of probation or supervised

28   release imposed by the Court: the conditions set forth in Second

                                           12
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 13 of 19 Page ID #:251



1    Amended General Order 20-04 of this Court; the drug testing

2    conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the

3    alcohol and drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

4          19.   Defendant also gives up any right to bring a post-

5    conviction collateral attack on the conviction or sentence, except a

6    post-conviction collateral attack based on a claim of ineffective

7    assistance of counsel or an explicitly retroactive change in the

8    applicable Sentencing Guidelines, sentencing statutes, or statutes of

9    conviction.    Defendant understands that this waiver includes, but is

10   not limited to, arguments that the statute to which defendant is

11   pleading guilty is unconstitutional, that newly discovered evidence

12   purportedly supports defendant’s innocence, and any and all claims

13   that the statement of facts provided herein is insufficient to

14   support defendant’s plea of guilty.

15         20.   The USAO agrees that, provided all portions of the sentence

16   are at or below the statutory maximum specified above the USAO gives

17   up its right to appeal any portion of the sentence, with the

18   exception that the USAO reserves the right to appeal the following:
19   the amount of restitution ordered if that amount is less than

20   $94,552.13.

21                       RESULT OF WITHDRAWAL OF GUILTY PLEA

22               Defendant agrees that if, after entering a guilty plea

23   pursuant to this agreement, defendant seeks to withdraw and succeeds

24   in withdrawing defendant’s guilty plea on any basis other than a

25   claim and finding that entry into this plea agreement was

26   involuntary, then (a) the USAO will be relieved of all of its
27   obligations under this agreement; and (b) should the USAO choose to

28   pursue any charge that was either dismissed or not filed as a result

                                           13
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 14 of 19 Page ID #:252



1    of this agreement, then (i) any applicable statute of limitations

2    will be tolled between the date of defendant’s signing of this

3    agreement and the filing commencing any such action; and

4    (ii) defendant waives and gives up all defenses based on the statute

5    of limitations, any claim of pre-indictment delay, or any speedy

6    trial claim with respect to any such action, except to the extent

7    that such defenses existed as of the date of defendant’s signing this

8    agreement.

9                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

10               Defendant agrees that if the count of conviction is

11   vacated, reversed, or set aside, both the USAO and defendant will be

12   released from all their obligations under this agreement.

13                            EFFECTIVE DATE OF AGREEMENT

14               This agreement is effective upon signature and execution of

15   all required certifications by defendant, defendant’s counsel, and an

16   Assistant United States Attorney.

17                                BREACH OF AGREEMENT

18               Defendant agrees that if defendant, at any time after the
19   signature of this agreement and execution of all required

20   certifications by defendant, defendant’s counsel, and an Assistant

21   United States Attorney, knowingly violates or fails to perform any of

22   defendant’s obligations under this agreement (“a breach”), the USAO

23   may declare this agreement breached.        All of defendant’s obligations

24   are material, a single breach of this agreement is sufficient for the

25   USAO to declare a breach, and defendant shall not be deemed to have

26   cured a breach without the express agreement of the USAO in writing.
27   If the USAO declares this agreement breached, and the Court finds

28   such a breach to have occurred, then: (a) if defendant has previously

                                           14
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 15 of 19 Page ID #:253



1    entered a guilty plea pursuant to this agreement, defendant will not

2    be able to withdraw the guilty plea, and (b) the USAO will be

3    relieved of all its obligations under this agreement.

4                Following the Court’s finding of a knowing breach of this

5    agreement by defendant, should the USAO choose to pursue any charge

6    that was either dismissed or not filed as a result of this agreement,

7    then:

8                a.   Defendant agrees that any applicable statute of

9    limitations is tolled between the date of defendant’s signing of this

10   agreement and the filing commencing any such action.

11               b.   Defendant waives and gives up all defenses based on

12   the statute of limitations, any claim of pre-indictment delay, or any

13   speedy trial claim with respect to any such action, except to the

14   extent that such defenses existed as of the date of defendant’s

15   signing this agreement.

16               c.   Defendant agrees that: (i) any statements made by

17   defendant, under oath, at the guilty plea hearing (if such a hearing

18   occurred prior to the breach); (ii) the agreed to factual basis
19   statement in this agreement; and (iii) any evidence derived from such

20   statements, shall be admissible against defendant in any such action

21   against defendant, and defendant waives and gives up any claim under

22   the United States Constitution, any statute, Rule 410 of the Federal

23   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

24   Procedure, or any other federal rule, that the statements or any

25   evidence derived from the statements should be suppressed or are

26   inadmissible.
27

28

                                           15
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 16 of 19 Page ID #:254



1            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

2                                  OFFICE NOT PARTIES

3                Defendant understands that the Court and the United States

4    Probation and Pretrial Services Office are not parties to this

5    agreement and need not accept any of the USAO’s sentencing

6    recommendations or the parties’ agreements to facts or sentencing

7    factors.

8                Defendant understands that both defendant and the USAO are

9    free to: (a) supplement the facts by supplying relevant information

10   to the United States Probation and Pretrial Services Office and the

11   Court, (b) correct any and all factual misstatements relating to the

12   Court’s Sentencing Guidelines calculations and determination of

13   sentence, and (c) argue on appeal and collateral review that the

14   Court’s Sentencing Guidelines calculations and the sentence it

15   chooses to impose are not error, although each party agrees to

16   maintain its view that the calculations in paragraph 12 are

17   consistent with the facts of this case.         While this paragraph permits

18   both the USAO and defendant to submit full and complete factual
19   information to the United States Probation and Pretrial Services

20   Office and the Court, even if that factual information may be viewed

21   as inconsistent with the facts agreed to in this agreement, this

22   paragraph does not affect defendant’s and the USAO’s obligations not

23   to contest the facts agreed to in this agreement.

24               Defendant understands that even if the Court ignores any

25   sentencing recommendation, finds facts or reaches conclusions

26   different from those agreed to, and/or imposes any sentence up to the
27   maximum established by statute, defendant cannot, for that reason,

28   withdraw defendant’s guilty pleas, and defendant will remain bound to

                                           16
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 17 of 19 Page ID #:255



 1   fulfill all defendant’s obligations under this agreement.               Defendant

 2   understands that no one –- not the prosecutor, defendant’s attorney,

 3   or the Court –- can make a binding prediction or promise regarding

 4   the sentence defendant will receive, except that it will be between

 5   the statutory mandatory minimum and the statutory maximum.

 6                              NO ADDITIONAL AGREEMENTS

 7               Defendant understands that, except as set forth herein,

 8   there are no promises, understandings, or agreements between the USAO

 9   and defendant or defendant’s attorney, and that no additional

10   promise, understanding, or agreement may be entered into unless in a

11   writing signed by all parties or on the record in court.

12                 PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

13               The parties agree that this agreement will be considered

14   part of the record of defendant’s guilty plea hearing as if the

15   entire agreement had been read into the record of the proceeding.

16   AGREED AND ACCEPTED

17   UNITED STATES ATTORNEY’S OFFICE
     FOR THE CENTRAL DISTRICT OF
18   CALIFORNIA

19   TRACY L. WILKISON
     Acting United States Attorney
20                                                        5 June 2021
21   CHRISTIAN R. ACEVEDO                              Date
     Special Assistant U.S. Attorney
22
                                                                  6/3/2021
23   JENNIFER DENISE WRIGHT                            Date
     Defendant
24
                                                                  6/3/2021
25   ROBERT M. HELFEND, ESQ.                           Date
     Attorney for Defendant
26   JENNIFER DENISE WRIGHT
27

28
                                           17
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 18 of 19 Page ID #:256



1                             CERTIFICATION OF DEFENDANT

2          I have read this agreement in its entirety.          I have had enough

3    time to review and consider this agreement, and I have carefully and

4    thoroughly discussed every part of it with my attorney.              I understand

5    the terms of this agreement, and I voluntarily agree to those terms.

6    I have discussed the evidence with my attorney, and my attorney has

7    advised me of my rights, of possible pretrial motions that might be

8    filed, of possible defenses that might be asserted either prior to or

9    at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),

10   of relevant Sentencing Guidelines provisions, and of the consequences

11   of entering into this agreement.        No promises, inducements, or

12   representations of any kind have been made to me other than those

13   contained in this agreement.       No one has threatened or forced me in

14   any way to enter into this agreement.         I am satisfied with the

15   representation of my attorney in this matter, and I am pleading

16   guilty because I am guilty of the charges and wish to take advantage

17   of the promises set forth in this agreement, and not for any other

18   reason.
19
                                                               6/3/2021
20   JENNIFER DENISE WRIGHT                         Date
     Defendant
21

22
                        CERTIFICATION OF DEFENDANT’S ATTORNEY
23
           I am JENNIFER DENISE WRIGHT’s attorney.         I have carefully and
24
     thoroughly discussed every part of this agreement with my client.
25
     Further, I have fully advised my client of her rights, of possible
26
     pretrial motions that might be filed, of possible defenses that might
27
     be asserted either prior to or at trial, of the sentencing factors
28

                                           18
     Case 5:20-cr-00219-JGB Document 76 Filed 06/09/21 Page 19 of 19 Page ID #:257



1    set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines

2    provisions, and of the consequences of entering into this agreement.

3    To my knowledge: no promises, inducements, or representations of any

4    kind have been made to my client other than those contained in this

5    agreement; no one has threatened or forced my client in any way to

6    enter into this agreement; my client’s decision to enter into this

7    agreement is an informed and voluntary one; and the factual basis set

8    forth in this agreement is sufficient to support my client’s entry of

9    guilty pleas pursuant to this agreement.

10
                                                                6/3/2021
11   ROBERT M. HELFEND, ESQ.                           Date
     Attorney for Defendant
12   JENNIFER DENISE WRIGHT
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           19
